Citation Nr: 1826370	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-30 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a disability manifested by an irregular menstrual periods.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a respiratory disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for fibromyalgia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for Reynaud's disease, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a skin disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for a disability manifested by fractured teeth, to include as secondary to a service-connected disability.

8.  Entitlement to service connection for temporomandibular joint articulation, to include as secondary to a service-connected disability.

9.  Entitlement to an initial disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to October 9, 2013, and greater than 50 percent, thereafter.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kevin Janey, Agent


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to October 1987 and from March 1988 to September 1991.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010, December 2011, and June 2014 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, and Pittsburgh, Pennsylvania.  Jurisdiction is currently with the RO located in Winston-Salem, North Carolina.

In July 2010, the Winston-Salem RO, in pertinent part, determined that new and material had not been received to reopen the previously denied claim of service connection for a disability manifested by irregular menstrual periods.  The Veteran timely filed a notice of disagreement and perfected a substantive appeal.

In December 2011, the Pittsburgh RO, in pertinent part, determined that new and material had not been received to reopen the previously denied claim of service connection for a respiratory disorder; and denied the claims of service connection for a low back disorder, fibromyalgia, and Reynaud's disease.  The Veteran expressed disagreement with the denials.  Later in December 2011, this RO awarded service connection for PTSD and assigned an initial 30 percent disability rating, effective as of October 9, 2013.  The Veteran disagreed with the assigned initial disability rating, and perfected a substantive appeal as to each of the remaining denials identified herein.

In June 2014, the Winston-Salem RO, in pertinent part, denied service connection for a skin disorder, a disability manifested by fractured teeth, temporomandibular joint articulation, and entitlement to a TDIU.  The Veteran timely filed a notice of disagreement and perfected a substantive appeal.  This RO also determined that the service-connected PTSD warranted an increased disability rating of 50 percent, effective as of October 9, 2013.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned for the service-connected PTSD, therefore, the issue remains in appellate status.       

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issues of service connection for irregular menstrual periods, a respiratory disorder, Reynaud's disease, fractured teeth, and temporomandibular joint articulation; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  September 1995 and June 1996 rating decisions, in pertinent part, denied service connection for irregular menstrual periods; the Veteran did not perfect an appeal of the decisions or submit new and material evidence within one year of issuance.

2.  Evidence received more than one year since the June 1996 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a disability manifested by irregular menstrual periods.

3.  September 1995 and June 1996 rating decisions, in pertinent part, denied service connection for a respiratory disorder; the Veteran did not perfect an appeal of the decisions or submit new and material evidence within one year of issuance.

4.  Evidence received more than one year since the June 1996 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a respiratory disorder.

5.  Resolving all reasonable doubt in the Veteran's favor, a low back disability is related to her period of active service.

6.  Resolving all reasonable doubt in the Veteran's favor, fibromyalgia is related to her period of active service.

7.  A skin disability did not have its clinical onset in service; was not manifested during any applicable presumptive period; and is not otherwise related to active service.

8.  Resolving all reasonable doubt in the Veteran's favor, over the entire course of the period on appeal, the Veteran's PTSD has been manifested by no more than occupational and social impairment with reduced reliability and productivity due to PTSD symptoms such as panic attacks more than once per week, impaired judgment, impaired abstract thinking; disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The unappealed June 1996 rating decision that denied the claim of service connection for irregular menstrual periods is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).

2.  New and material evidence having been received, the claim of entitlement to 
service connection for a disability manifested by irregular menstrual periods is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The unappealed June 1996 rating decision that denied the claim of service connection for a respiratory disorder is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).

4.  New and material evidence having been received, the claim of entitlement to 
service connection for a respiratory disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for service connection for a low back disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for fibromyalgia have been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for a skin disability, to include as a qualifying chronic disability under 38 C.F.R. §  3.317, have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.317 (2017).

8.  The criteria for an initial 50 percent disability rating for service-connected PTSD, from June 30, 2009, to October 8, 2013, have been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2017).

9.  The criteria for a disability rating in greater than 50 percent for service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in August 2009, October 2009, August 2010, November 2010, February 2011, and January 2014 the Veteran was notified of the evidence not of record that was necessary to substantiate her claims.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  The Veteran was also notified of what evidence and information was necessary to reopen the previously denied claims and to establish entitlement to the underlying claims for the benefits sought on appeal.  See Kent v. Nicholson, 20 Vet App 1 (2006).

Concerning the claim for an increased initial disability rating for PTSD, this is an appeal arising from a grant of service connection in December 2011; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 
Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

For Veterans with service in the Southwest Asia Theater of operations during the 
Persian Gulf War, service connection may also be established under 38 C.F.R. §  3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2021. See 38 C.F.R. §  3.317 (a)(1).

For purposes of 38 C.F.R. §  3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117; 38 C.F.R. §  3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317 (a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by "overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. §  3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. §  3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b). 

For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. §  3.317(a)(4).  Presumptive service connection is also warranted for certain infectious diseases, however, they are not pertinent to the issues currently before the Board.  See 38 C.F.R. §  3.317(c)(2).

Previously Denied Claim of Service Connection for Irregular Menstrual Periods 

The Veteran's claim of service connection for irregular menstrual periods were previously denied by the RO in September 1996 and June 1996 because while there was evidence of treatment for this during active service, there was no record showing a chronic disability thereafter.  At that time, the evidence of record included service treatment records and a VA examination report dated in January 1996.
 
The Veteran timely submitted a notice of disagreement, however, she did not perfect a substantive appeal.  No relevant evidence was received within the appeal period after the decision.  As such, the decision became final based on the evidence then of record.  38 U.S.C. § 7105  (c); cf. 38 C.F.R. §§ 3.104 (a), 3.156(b), 3.160(d), 20.302; Bond v. Shinseki, 659 F.3d 1362   (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

If new and material evidence is presented or secured with respect to a claim that has been disallowed VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence added to the claims file more than one year after the June 1996 decision includes a lay statement from the Veteran's spouse dated in August 2009 in which it was indicated that the Veteran had irregular menstrual periods during service that continued thereafter, and that she had post-service surgery to remove a related ovarian cyst, for which she continues to have symptoms.  Tricare treatment records show a diagnosis of endometriosis and right ovarian cyst for which she underwent laparoscopic right salpingo-oophorectomy and endometrial ablation.

The Board finds the above-cited evidence constitutes new and material evidence as it was not previously of record when the prior decision was made and demonstrates that the Veteran has ongoing symptoms potentially related to the in-service irregular menstrual periods.  The additional lay evidence specifically addresses the onset and continuity of the Veteran's asserted symptoms.  Thus, because the evidence, taken as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection, it is considered to be new and material evidence.  See Shade, supra; Hickson.  Accordingly, the claim of service connection for a disability manifested by irregular menstrual periods is reopened with the submission of new and material evidence.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

Previously Denied Claim of Service Connection for a Respiratory Disorder  

The Veteran's claim of service connection for a chronic cough and respiratory disease was previously denied by the RO in September 1996 and June 1996 because while there was evidence of treatment for this during active service, there was no record showing a chronic disability thereafter.  At that time, the evidence of record included service treatment records, a May 1996 VA pulmonary function test showing chronic bronchitis, and a VA general examination report dated in December 1995 showing a normal respiratory system without evidence of disease process.
 
The Veteran timely submitted a notice of disagreement, however, she did not perfect a substantive appeal.  No relevant evidence was received within the appeal period after the decision.  As such, the decision became final based on the evidence then of record.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed VA shall reopen the claim and review the former disposition of the claim.  Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Consideration is to be given as to whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  
New evidence added to the claims file more than one year after the June 1996 decision includes VA and private outpatient treatment records showing intermittent treatment for symptoms associated with allergic rhinitis.  The Board notes that service connection for allergic rhinitis has already been established.  

A private medical record from M. H. O., F.R.C.S., dated in January 2011, shows that the Veteran was said to have upper respiratory tract disease that may be partially allergic, but leads to recurrent infections.

A VA examination report dated in June 2010 shows that the Veteran was diagnosed with chronic allergic rhinitis with history of recurrent episodes of acute sinusitis.  The examiner indicated that an opinion as to the chronic respiratory infections could not be resolved without resorting to mere speculation.  The changers on her pulmonary function tests were said to show significant disease.  Pulmonary function tests in 1986 were said to be normal, and in 1995 showed severe changes.  The examiner noted that without a diagnosis it would speculation to relate her current pulmonary difficulties with multiple infections experienced during active service.  Additionally, knowing the type of insecticides used would be beneficial and should be on record.  Moreover, her noted deployed location was such that she should not have been exposed to smoke from burning oil wells.  A complete pulmonary workup was said to be of assistance in determining a diagnosis for the Veteran.

A VA examination report dated in November 2011 shows that the VA examiner (a nurse practitioner) concluded that the Veteran smoked cigarettes until 2002, and that she had symptoms of allergic rhinitis, upper respiratory infections (colds) three to four times yearly.  An April 2010 pulmonary function test was said to show forced expiratory volume in one second of 71 percent, most likely secondary to cigarette smoking.  The examiner indicated that there was no undiagnosed respiratory condition, but rather cigarette smoking with the allergic rhinitis could cause the symptoms experienced by the Veteran.  The examiner concluded that there was no respiratory disorder caused by service in the Gulf War.  
The Board finds the above-cited evidence constitutes new and material evidence as it was not previously of record when the prior decision was made and demonstrates that the Veteran has ongoing symptoms potentially related to the multiple in-service respiratory infections.  The additional evidence, taken as a whole, at the very least 
triggers VA's duty to assist, thus, it is considered to be new and material evidence.  See Shade, supra; Hickson.  Accordingly, the claim of service connection for a respiratory disorder is reopened with the submission of new and material evidence.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

Service Connection for a Low Back Disability

The Veteran asserts that she has a low back disability that is manifested as a result of her period of active service.  

A review of the Veteran's service treatment records reveals that in July 1991, she was treated for a low back strain after lifting gurneys.  Physical examination revealed spasms.  She was treated with over-the-counter non-steroidal anti-inflammatory medication and placed on physical profile for five days.  There are no further findings associated with a low back disability in the service treatment records.

Following service, private outpatient treatment records dated in May 2008 show radiological findings of mild lumbar degeneration.  In July 2008, she was diagnosed with mild degenerative changes and small bulging disc of the lumbar spine.

A private medical record from Dr. O., dated in November 2010, shows that the Veteran reported injuring her back in 1988, and that she had been having back pain ever since.  The pain was described as manifesting across the lower lumbar region, equally on both sides, that has slowly worsened over the years.  Diagnostic testing revealed disc space narrowing and degenerative changes at L5-S1.

A private medical record from V. S., M.D., received in January 2013, shows that the Veteran provided a history consistent with that as set forth above.  Dr. S. explained that pathogenetically, the lumbosacral disc was the most vulnerable disc during any lifting injury and tends to degenerate prematurely after an adequately severe lifting trauma.  Dr. S. opined that the present disc impairment at L5-S1 was at least as likely as not a direct result of the lifting injury sustained in July 1991.  Dr. S. added that the same disc had herniated causing constant right leg neuropathy.  

A VA examination report dated in April 2014 shows that the VA examiner reiterated the history as set forth above and noted that it had been 17 years from the initial injury until subsequent service in May 2008.  The examiner indicated that while the service treatment records reflect treatment consistent with that described by the Veteran, the predominance of the medical evidence did not support the conclusion that a persistent disability was present in service or in the years proximal to service.  The VA examiner added that the Veteran had sustained a subsequent back injury from a slip on steps in 2010 for which she was treated by a neurologist, noting the initial report of radiating pain into the right lower extremity.  The VA examiner concluded that it was less likely as not that the degenerative disc disease and degenerative herniation was caused by or due to or secondary to active service or one episode of acute lumbar strain sustained in service.

The evidence of record shows that the Veteran sustained a low back injury during her period of active service.  Her post-service records show the manifestation of 
degenerative changes and disc bulging of the lumbar spine beginning in May 2008.  The remaining element for service connection is a link or nexus between the current disability and active service, to include based on continuity of symptomatology. 

The Veteran has consistently asserted that she has experienced low back pain ever since her separation from service.  Dr. S. opined that the Veteran's lumbar disc disability was the result of her in-service injury.  The VA examiner opined that the lumbar disc injury sustained in service had resolved, and that the current disability was the result of a slip and fall in 2010.  The Board finds that the opinion of the VA examiner is contradicted to the extent that there was a diagnosis of degenerative changes and disc bulging prior to the 2010 incident.  Moreover, the Veteran is competent to report factually observable occurrences in service, the timing of the observable symptoms of her disability, and to receipt of medical treatment and what her providers told her about her conditions.  See Jandreau, 492 F.3d at 1376-77.

In light of the Veteran's reports of continuous low back pain that she first experienced during service; the low probative value of the VA examiner's opinion, and the favorable opinion from Dr. S., the Board finds that the evidence is at the very least evenly balanced as to whether the current low back disability is related to active service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a low back disability is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


Service Connection for Fibromyalgia 

The Veteran asserts that she has fibromyalgia that is manifested as a result of her period of active service.  A review of her service treatment records reveals that there are no reports of or treatment for related symptoms during her period of active service.

Following service, the January 2011 private medical record from Dr. O. shows that 
the Veteran was said to have widespread aching joints that were difficult to explain, but may be polymyalgia, rheumatic, or with the Reynaud's disease, a connective tissue disorder.

A VA examination report dated in November 2011 shows that the VA examiner (a nurse practitioner) noted the Veteran's report of generalized joint aches that began in 1988, prior to her Gulf War service, and that she was currently diagnosed with fibromyalgia.  The VA examiner indicated that there had been no documentation in the records that the Veteran was seen or treated for this condition while on active duty, and that this was not an undiagnosed illness.  The VA examiner opined that due to lack of records to substantiate the claim, the fibromyalgia would not be caused by or secondary to service in the Gulf War.

A private medical record from J. E. D., MRCS, D, dated in December 2012, shows, in pertinent part, that the Veteran was diagnosed with fibromyalgia.

The January 2013 private medical record from Dr. S. shows that the Veteran had an onset of fibromyalgia in 1991, but that only in 2008 did the diagnosis become more evident resulting in the onset of treatment.  She was noted to have symptoms that included stiffness, muscle weakness, fatigue, sleep disturbance, paresthesias, headaches, anxiety, and severe Reynaud's disease.  Dr. S. indicated that the Veteran has constantly progressive fibromyalgia symptoms since 1991; the disease remained undiagnosed and untreated until 2008; and it is so severe that the Veteran is totally unemployable.  Dr. S. recommended that VA, in pertinent part, re-evaluate the Veteran for fibromyalgia.

While the Veteran's service treatment records do not show a diagnosis of fibromyalgia in service, she has consistently asserted that she has related symptoms since 1991.  Dr. S. opined that the Veteran's fibromyalgia began in 1991 and had become consistently progressive ever since.  The Board finds this opinion to be probative as it was definitive, based upon a review of the Veteran's history, and supported by detailed rationale.  

The Board has considered the opinion of the VA examiner, however, it is considered of limited probative value as it relies on the absence of evidence in the service treatment records to provide a negative opinion.  Moreover, while it concludes that the onset was not the result of service during the Gulf War, the examiner notes that there were related symptoms in 1988, which was prior to the Gulf War, but still during the Veteran's period of active service.
The Veteran is competent to report factually observable occurrences in service, the timing of the observable symptoms of her disability, and to receipt of medical treatment and what her providers told her about her conditions.  See Jandreau, 492 F.3d at 1376-77.

In light of the Veteran's reports of continuous symptoms associated with fibromyalgia first experienced during service; the low probative value of the VA examiner's opinion, and the favorable opinion from Dr. S., the Board finds that the evidence is at the very least evenly balanced as to whether the current fibromyalgia is related to active service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for fibromyalgia is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


Service Connection for a Skin Disability

The Veteran asserts that she has a skin disability that is manifested as a result of her period of active service.  A review of her service treatment records reveals that there are no reports of or treatment for related symptoms during her period of active service.

Following service, a VA examination report dated in April 2014 shows that the Veteran reported that when she returned from deployment in Southwest Asia, within six months of her discharge from service, she started noticing that she had been getting spots on her arms.  She stated that she notices they were on the exposed areas of the right arm, neck, and face.  She indicated that she went to VA and was evaluated and it was documented as numerous skin tags.  Thereafter, she was evaluated by a dermatologist in July 2013 who conducted a biopsy of the right neck and diagnosed basal cell carcinoma, which was removed.  A biopsy from the left hand in March 2014 revealed squamous cell carcinoma.  She indicated that the doctors told her that it had been caused by years of unprotected sun exposure, but also noted that she did not lay out in the sun.

Following examination of the Veteran, the examiner concluded that the Veteran's skin condition, diagnosed as squamous cell carcinoma of the left dorsal hand and basal cell carcinoma of the right anterior neck, was less likely as not related to the Gulf War.  The examiner explained that the disability pattern was not an undiagnosed illness; not a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; and not a diagnosable chronic multisymptom illness of partially explained etiology.  The examiner concluded that the Veteran's disability was a disease with a clear and specific etiology and diagnosis.  

The VA examiner also opined that although sun exposure was a known risk factor of skin cancers, the exposure was usually cumulative of greater than three years.  There are known increased risk factors, both environmental and genetic, that contribute to the development of skin cancers.  The Veteran was said to have several of these independent risk factors, to include phenotypic-fair skin and light eyes; age 45 and up when diagnosed; smoking; oral contraceptives; history of hpv; and sun exposures, typically in childhood.  The VA examiner concluded that it was less as likely as not that the Veterans diagnosed basal cell carcinoma and squamous cell carcinoma were due to or the result of active service.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a skin disability.  In this regard, there is no evidence of a skin disability in service and no treatment for a skin disability until many years after separation. Moreover, there is no evidence of a nexus between an in-service injury or disease and the currently diagnosed squamous cell carcinoma and basal cell carcinoma. 
There is also no evidence of record to suggest that the Veteran had manifested a cancerous tumor within one year of separation from service.

The Board finds probative the April 2014 opinion of the VA examiner as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.

The Board recognizes the Veteran's contentions that she has had a skin disability as a result of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1376-77.

To the extent that the Veteran is able to observe continuity of skin symptoms since service, her opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a skin disorder) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with a skin disability until 2013, and no competent medical evidence linking the reported skin disorder to the Veteran's service) outweigh the Veteran's contentions. 

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's asserted symptoms weighs against service incurrence or a relationship to a service-connected disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  The benefit sought on appeal must, therefore, be denied.

Increased Disability Rating for PTSD 

The Veteran asserts that the initial 30 percent disability rating, along with the current 50 percent disability rating, do not accurately reflect the level of severity of her service-connected PTSD.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Where the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2017) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's service-connected PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  This disability is rated under the General Rating Formula for Mental Disorders, which provides as follows: 

A 100 percent disability rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV).  The amendments replace those references with references to the recently updated American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5). It is noted that the DSM-5 introduction states that it was recommended that the Global Assessment of Functioning (GAF) scoring be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

The Veteran's initial claim of service connection for PTSD was received in August 2009.  Service connection for PTSD was ultimately awarded in December 2011, wherein an initial 30 percent disability rating was assigned effective as of June 30, 2009.  The Veteran expressed disagreement with the assigned initial disability rating and perfected a substantive appeal.  During the pendency of the appeal, by rating action dated in June 2014, the RO determined that the service-connected PTSD warranted a 50 percent disability rating, effective as of October 9, 2013.

A private medical record from Dr. G. W., dated in March 2011, shows that the Veteran reported becoming severely upset, emotional, anxious, tense, depressed, and ruminative.  She added that she would also become preoccupied, frightened, tearful, and experienced episodes of panic, insomnia, sweating, nightmares, and reliving traumatic experiences.  She indicated that she currently lived with her husband, but was somewhat socially marginalized and had not made many friends. 
She would read, do puzzles, and cook.  During the examination, she was said to be circumstantial, having to be repeatedly asked to stay on point.  Her affect, although appropriate, was somewhat histrionic.  There were no psychotic features or evidence of thought disorder.  Sensorium was intact and she was alert and oriented to all three spheres.  Insight and judgment were not impaired.  The examiner indicated that the Veteran presented with features of PTSD that had been present for many years which had caused considerable unhappiness and social dysfunction.

A private medical record from L. W., PhD, dated in November 2011, shows that the Veteran was said to clearly display all symptoms of PTSD which greatly impacted her quality of life.  She was said to struggle with anxiety, depression, sleep disturbance, and a severely diminished sense of self-worth.  It was recommended that she remain in continuous therapy for the foreseeable future. 

A VA examination report dated in April 2014 shows that the Veteran was diagnosed with PTSD and major depressive disorder.  It was not possible to differentiate which symptoms were attributable to each disorder.  The examiner summarized that the disability resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported being married for approximately 10 years.  She described ongoing mood swings and anger outbursts in her current relationship.  Her husband agreed, but both denied any physical violence.  The Veteran reported feeling emotionally distant from her husband.  He agreed feeling emotionally disconnected from her.  She denied any significant relationships outside of her marriage, and denied socializing, preferring to stay at home.  She indicated that she had not been able to work since a hospitalization for Reynaud's disease in January 2010.  She indicated that stress would trigger her symptoms.  Prior to this she had worked as a caseworker for the department of social services for approximately 11 years.  She reported having difficulty with  concentrating, low frustration tolerance, and occasional forgetfulness.  She indicated keeping lists to assist with reported memory problems.  She reported weekly anxiety attacks for which she took medication.  She also described sleep disturbance.  The examiner indicated that she met all the criteria for a diagnosis of PTSD.  Symptoms related to the diagnosis were said to include depressed mood, anxiety, weekly panic attacks, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

Mental status examination revealed that general appearance was neat with no problems noted.  There was no psychomotor activity observed.  Speech and eye contact were within normal limits.  Attitude toward the examiner was somewhat guarded.  Affect was irritable; mood was depressed; and attention was intact.  She was oriented times three.  Thought process and content were unremarkable.  There were no delusions or hallucinations.  She understood the outcome of behavior.  She was of average intelligence.  She understood the nature of her problems.  There were no homicidal or suicidal thoughts.  Impulse control was intact, and there were no significant memory problems noted during the examination.  She was also said to have depressed mood; a loss of interest in most activities including pottery and shopping; no appetite and weight gain of 34 pounds in the preceding two years; daily episodes of tearfulness; feelings of guilt and shame; concentration difficulties; and indecisiveness.  She was capable of managing her financial affairs.

The overall evidence of record has demonstrated that the Veteran has consistently experienced ongoing depression, anxiety, sleep disturbance, nightmares, insomnia, irritability, avoidant behavior, intrusive thoughts, and anxiety.  In order to meet the criteria for a 50 percent disability rating, the Veteran's disability would have to be manifested primarily by flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory;  impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that the Veteran's PTSD over the entire course of this appeal has most closely approximated the criteria for a 50 percent disability.

In order to meet the criteria for the next higher disability rating of 70 percent, the 
disability would have to be manifested primarily by deficiencies in most areas due to symptoms that include suicidal ideation; obsessional rituals; intermittently illogical speech; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.   While the Veteran has exhibited depression, there is no indication that she manifests the remaining criteria required for a 70 percent disability rating.  The Board finds that overall, her disability picture over the entire course of the appeal meets the criteria for an initial 50 percent disability rating.

Additionally, the Board has considered the statements of the Veteran as to the extent of her current symptoms.  She is certainly competent to report that her symptoms are worse.  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

In sum, considering all applicable rating criteria, the Board finds that the level of impairment presented by the Veteran's service-connected PTSD over the course of this appeal warrants an initial 50 percent disability rating, and no higher.  Consideration has been given to additional staged ratings since the date of the Veteran's claim (i.e., different percentage ratings for different periods of time).  See Fenderson, 12 Vet. App. at 119.  There, however, appears to be no identifiable period of time since the date of claim during which an additional staged rating for the PTSD would be warranted.


ORDER

New and material evidence having been received, the application to reopen the 
claim of entitlement to service connection for a disability manifested by irregular menstrual periods is granted, and the claim is reopened.

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for a respiratory disorder is granted, and the claim is reopened.

Service connection for a low back disability is granted.

Service connection for fibromyalgia is granted.

Service connection for a skin disability is denied.

An initial 50 percent disability rating for service-connected PTSD, prior to October 9, 2013, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A disability rating greater than 50 percent for service-connected PTSD from October 9, 2013, is denied.



REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for irregular menstrual periods, a respiratory disorder, Reynaud's disease, fractured teeth, and temporomandibular joint articulation; and entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

Irregular Menstrual Periods 

With regard to the issue of service connection for irregular menstrual periods, the Veteran's service treatment records show that she experienced heavy and irregular menstrual periods during active service.  Following service, treatment records show that she was diagnosed with endometriosis and right ovarian cyst for which she underwent laparoscopic right salpingo-oophorectomy and endometrial ablation.  An opinion is needed as to whether the post-service diagnoses are etiologically related to the in-service irregular menstrual periods.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

Respiratory Disorder 

With regard to the issue of service connection for a respiratory disorder, the Veteran's service treatment records show that she experienced regular episodes of respiratory infections during active service.  Following service, treatment records show that she has demonstrated severe changes in pulmonary function.  On VA examination in June 2010, the VA examiner recommended that the Veteran undergo a complete pulmonary workup so that a proper diagnosis and opinion as to its etiology could be obtained.  While the Veteran had a VA examination with a nurse practitioner in December 2011 addressing many disabilities that were asserted to be related to active service, it does not appear that this examination was a complete pulmonary workup.  As such, the Board finds that an additional examination is required so as to determine the precise nature and etiology of the Veteran's asserted respiratory disorder.  See 38 C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 81-82; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review). 

Reynaud's Disease 

With regard to the issue of service connection for Reynaud's disease,  the Veteran asserts that it manifested as a result of her period of active service.  Service treatment records are negative of a diagnosis or treatment for related symptoms.  The January 2011 private medical record from Dr. O. shows that the Veteran's symptoms associated with Reynaud's disease began in the 1990's, but that the diagnosis was not made until 2005.

A VA examination report dated in November 2011 shows that the VA examiner noted the reported history of Reynaud's disease that began in the early 1990's but was not diagnosed until 2005.  The VA examiner indicated that there had been no documentation in the records that the Veteran was seen or treated for this condition while on active duty; that this was not an undiagnosed illness; and that due to lack of records to substantiate the claim, the Reynaud's disease would not be caused by or secondary to service in the Gulf War.

The January 2013 private medical record from Dr. S. shows that as the etiology had of the Reynaud's disease had been unclear, it was recommended that the Veteran undergo a work-up for Gulf War illness.

The Board finds that in rendering the opinion regarding etiology, the November 2011 VA examiner did not consider the lay reports of the Veteran, nor the private medical records,  as to the onset and continuity of the asserted Reynaud's disease. Instead, the examiner relied on the absence of findings during in the service treatment records to conclude that the Reynaud's disease was not related to service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  See also Barr, 21 Vet. App. at 311-12; Hicks, 8 Vet. App. at 422.

Moreover, as service connection has been established for fibromyalgia as a result of this decision, an opinion should also be provided as to whether the now-service-connected fibromyalgia either caused or aggravates the asserted Reynaud's disease.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (b) (2017).

Fractured Teeth and Temporomandibular Joint Articulation 

The Veteran asserts that she has a disability manifested by fractured teeth as a result of her period of active service.  Specifically, she asserts that the anxiety caused by her service-connected PTSD causes her to grind her teeth to the degree that it has resulted in fractures to her teeth.  Service treatment records are negative for reports of or treatment for fractured teeth during active service.

A private medical record from S. P., BDS, MDc, dated in November 2011, shows that the Veteran was seen for temporomandibular joint pain that was exacerbated by a traumatic nocturnal grinding habit.  Several teeth were affected by cracks, and she was said to have lost teeth in the lower left area due to cracks a few years earlier.  She was said to benefit from wearing an occlusal stabilization splint.

Private dental outpatient treatment records dated in July 2013 show that the Veteran was noted to have many cracked teeth due to grinding.  She was said to seem to be very stressed.  She had a night guard adjusted as a result.  Treatment records dated in August 2013 shows that she had fractured teeth secondary to bruxism.

Following service, a private medical record from Aberdeen Physical Therapy and Wellness, LLC, dated in August 2013, shows that the Veteran was treated for a history of gradually increasing jaw and head pain.  A 2010 diagnosis of PTSD was noted, with clenching of the teeth.  Treatment for unspecified temporomandibular joint disorders was undertaken.

A private medical record from S. L. B., D.D.S., dated in September 2013, shows that the Veteran was said to have been diagnosed with PTSD in 2010.  She was also said to have lost her second posterior molars and tooth #19 due to vertical fractures from clenching.  She also had fractures in teeth #'s 3, 11, and 30 that required coverage crowns.  Referral to a physical therapy for related temporomandibular joint pain was also indicated.  The Veteran reported that she had suffered fractured teeth subsequent to her PTSD diagnosis.

It has been established that the Veteran's fractured teeth and temporomandibular joint articulation are the result of her grinding her teeth (bruxism).  Nevertheless, while she has reported to her dental examiners that her PTSD has caused the clenching and grinding of her teeth, there is no medical opinion of record specifically addressing whether her service-connected PTSD either caused, or aggravates her bruxism.  As such, these issues must be remanded for an appropriate medical opinion.  See 38 C.F.R. §§ 3.159(c), 3,310; McLendon, 20 Vet. App. at 81-82;  Allen, 7 Vet. App. at 439.

TDIU

As will be further explained herein, the service connection claims being remanded are inextricably intertwined with the Veteran's claim for a TDIU, as the outcome of such claims may impact the claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Accordingly, action on the TDIU claim is deferred pending the adjudication and disposition of the service connection claims.

Additional Development

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her asserted disabilities should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for her asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of her asserted disability manifested by irregular menstrual periods.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran has a disability manifested by irregular menstrual periods, endometriosis, or a right ovarian cyst?

(b)  Is it at least as likely as not that any such diagnosed disability had its onset in service or is otherwise the result of a disease or injury in service, to specifically include the episodes of heavy irregular menstrual periods during active service?

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular diagnosed disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ shall schedule the Veteran for a complete pulmonary workup by an appropriate VA physician so as to determine the nature and etiology of her asserted respiratory disorder, to include as qualifying chronic disability under 38 C.F.R. §  3.317.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran has a diagnosed respiratory disability?

(b)  Is it at least as likely as not that any such diagnosed respiratory disability had its onset in service or is otherwise the result of a disease or injury in service, to specifically include the episodes of upper respiratory infections during active service?

(c)  If a nexus to her period of service cannot be established for the diagnosed respiratory disorder, please provide an opinion as to whether the disability pattern is consistent with: (i) an undiagnosed illness, (ii) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (iii) a diagnosable chronic multisymptom illness with a partially explained etiology, or (iv) a disease with a clear and specific etiology and diagnosis. 

 If it is determined that the Veteran's disability pattern is consistent with either (iii) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (iv) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as not that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during her qualifying period of service, to include service in Southwest Asia theater of operations.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular respiratory diagnosed disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The AOJ shall schedule the Veteran for a VA examination with an appropriate physician so as to determine the nature and etiology of her asserted Reynaud's disease, to include as qualifying chronic disability under 38 C.F.R. §  3.317.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran has a diagnosis of Reynaud's disease?

(b)  Is it at least as likely as not that any such diagnosed Reynaud's disease had its onset in service or is otherwise the result of a disease or injury in service?

(c)  If a nexus to her period of service cannot be established for the diagnosed Reynaud's disease, please provide an opinion as to whether the disability pattern is consistent with: (i) an undiagnosed illness, (ii) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (iii) a diagnosable chronic multisymptom illness with a partially explained etiology, or (iv) a disease with a clear and specific etiology and diagnosis. 

 If it is determined that the Veteran's disability pattern is consistent with either (iii) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (iv) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as not that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during her qualifying period of service, to include service in Southwest Asia theater of operations.

(d)  Is it at least as likely as not that the Veteran's diagnosed Reynaud's disease was caused (in whole or in part) by a service-connected disability, to specifically include the now-service-connected fibromyalgia?

(e)  Is it at least as likely as not that the Veteran's diagnosed Reynaud's disease is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability to specifically include the now-service-connected fibromyalgia?

If the Veteran's current Reynaud's disease is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for Reynaud's disease in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The AOJ shall schedule the Veteran for a VA examination by an appropriate psychiatrist so as to determine the nature and etiology of her asserted disability manifested by fracture teeth and temporomandibular joint articulation (each the result of bruxism).  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran's diagnosed bruxism had its onset in service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's diagnosed bruxism was caused (in whole or in part) by the service-connected PTSD?

(c)  Is it at least as likely as not that the Veteran's diagnosed bruxism is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the service-connected PTSD?

If the Veteran's current bruxism is aggravated by the service-connected PTSD, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for bruxism in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


